





Exhibit 10.1




COOPERATION AGREEMENT
This AGREEMENT, dated as of February 6, 2017 (this “Agreement”), is made and
entered into by Immersion Corporation, a Delaware corporation (“Immersion” or
the “Company”), and each of the persons set forth on the signature page hereto
(each, an “Investor” and collectively, the “Investors” or “Investor Group”)
which presently are or may be deemed to be members of a “group” with respect to
the common stock of the Company, $0.001 par value per share (the “Common
Stock”), pursuant to Rule 13d-5 promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”);
WHEREAS, the Investor Group is deemed to beneficially own shares of the Common
Stock totaling, in the aggregate, 2,048,898 shares, constituting approximately
7.1% of the Common Stock outstanding as of the date hereof;
WHEREAS, the Investor Group has (i) submitted an advance notice of nomination
and stockholder proposal to the Company on December 27, 2016 (the “Stockholder
Notice”) in respect of its intention to nominate, and to solicit proxies for (a)
the election of, three (3) individuals as director candidates to the Company’s
board of directors (the “Board”), and (b) the approval of a non-binding
stockholder proposal to declassify the Board, at the 2017 Annual Meeting of
Stockholders of the Company (including any adjournment, postponement or
rescheduling thereof, the “2017 Annual Meeting”), and (ii) taken steps to
prepare for a contested solicitation of proxies from the Company’s stockholders
in connection with the 2017 Annual Meeting to elect to the Board the three (3)
individuals named in the Stockholder Notice (the “Proxy Contest”);
WHEREAS, the Company and the Investor Group have determined that the interests
of the Company and its stockholders would be best served by, among other things,
avoiding the substantial expense and disruption that would result from the Proxy
Contest;
WHEREAS, the Company has agreed, at the request of the Investor Group, to cause
Daniel P. McCurdy (the “New Director”) to be nominated and recommended for
election to the Board by the Company’s stockholders at the 2017 Annual Meeting;
WHEREAS, the Company has agreed, at the request of the Investor Group, to seek
stockholder approval at the 2017 Annual Meeting for a binding proposal to amend
its Amended and Restated Certificate of Incorporation (the “Certificate of
Incorporation”) to declassify the structure of the Board and to have the Board
recommend in favor of such proposal and solicit proxies in support of such
proposal;
WHEREAS, the Investor Group has agreed to withdraw the Stockholder Notice, to
terminate the Proxy Contest and to refrain from submitting any director
nominations and stockholder proposals, and to vote for the election of the
Company’s slate of director nominees for election to the Board during the
Standstill Period (as defined herein); and


1



--------------------------------------------------------------------------------




WHEREAS, the Company and the Investor Group, without admitting to any of the
matters asserted by any of the parties, have determined to come to an agreement
with respect to certain matters related to the termination of the Proxy Contest,
the composition of the Board and certain other matters, as provided in this
Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:
1.Board Composition and Governance Matters.
(a)2017 Annual Meeting. The Company agrees that it shall take all action as is
necessary (including, without limitation, calling a special meeting of the Board
to approve all actions contemplated hereby), to cause the slate of three (3)
nominees recommended by the Board and standing for election at the 2017 Annual
Meeting to include only (x) the following two (2) incumbent members of the
Board: Carl Schlachte and Sharon Holt (the “Incumbent Slate”) and (y) the New
Director (collectively, with the Incumbent Slate, the “2017 Nominees”), such
that a total of three (3) directors are to be elected at the 2017 Annual
Meeting. The Company specifically agrees to: (i) nominate each of the 2017
Nominees for election at the 2017 Annual Meeting as a Class III director of the
Company with a term expiring at the Company’s 2020 Annual Meeting of
Stockholders and until their successors are duly elected and qualified; (ii)
recommend to the Company’s stockholders each of the 2017 Nominees for election
as directors of the Company at the 2017 Annual Meeting; (iii) cause the Company
to support, and solicit proxies for, the election of the New Director in the
same manner as proxies are solicited for the election of each of the members of
the Incumbent Slate at the 2017 Annual Meeting; and (iv) cause all proxies
received by the Company that provide stockholders with the opportunity to vote
for all of the 2017 Nominees to be voted in the manner specified by such
proxies. The Company further agrees that without the unanimous approval of the
Board, during the period from the conclusion of the 2017 Annual Meeting until
the expiration of the Standstill Period (as defined below), the size of the
Board shall not be increased beyond seven (7) members. The Company agrees to
hold the 2017 Annual Meeting no later than June 9, 2017.
(b)Board’s Review of Qualifications and Determination of Independence. Prior to
the execution of this Agreement (i) the Nominating and Corporate Governance
Committee of the Board (the “Nominating Committee”) has reviewed the
qualifications of the New Director to serve as a member of the Board and has
determined that he is so qualified, and (ii) the Board has determined that the
New Director is “independent” as defined by the listing standards of NASDAQ.
(c)Committees. The Company and the Investor Group agree that, concurrent with
the appointment of the New Director to the Board, the Board shall take such
action as is necessary such that the New Director is appointed to the Nominating
and Corporate Governance Committee; provided that, with respect to such
committee appointment, the New Director is and continues to remain eligible to
serve as a member of such committee pursuant to applicable law and the rules of
NASDAQ, if any, that are applicable to the composition of such committee.
(d)Board Policies and Procedures. The Investor Group acknowledges that the New
Director shall be required to comply with all policies, processes, procedures,
codes, rules, standards, and guidelines applicable to members of the Board,
including, but not limited to, the Company’s Code of Conduct, and policies on
confidentiality, ethics, hedging and pledging of


2



--------------------------------------------------------------------------------




Company securities public disclosures, stock trading, and stock ownership,
copies of which have been delivered to the New Director prior to the execution
of this Agreement, and the New Director shall be required to strictly preserve
the confidentiality of Company business and information, including the
discussion of any matters considered in meetings of the Board or Board
committees whether or not the matters relate to material non-public information,
unless previously publicly disclosed by the Company. The New Director and the
Investor Group shall provide the Company with such information as is reasonably
requested by the Company concerning the New Director and/or the Investor Group
as is required to be disclosed under applicable law or stock exchange
regulations, including the completion of the Company’s standard director and
officer questionnaire, in each case as promptly as necessary to enable the
timely filing of the Company’s proxy statement and other periodic reports with
the SEC.
(e)Rights and Benefits of the New Director. The Company agrees that the New
Director shall receive (i) the same benefits of director and officer insurance,
and any indemnity and exculpation arrangements available generally to the
directors on the Board, (ii) the same compensation for his service as a director
as the compensation received by other non-management directors on the Board, and
(iii) such other benefits on the same basis as all other non-management
directors on the Board, including, without limitation, having the Company (or
its legal counsel) prepare and file with the SEC, at the Company’s expense, any
Forms 3, 4 and 5 under Section 16 of the Exchange Act that are required to be
filed by each director of the Company.
(f)Replacements. The Company agrees that, during the Standstill Period (as
defined below), if the New Director (or any replacement director) is unable to
serve as a director for any reason, resigns as a director, or is removed as a
director prior to the end of the term of office set forth above, and at such
time the Investor Group beneficially owns in the aggregate at least five percent
(5.0%) of the Company’s then outstanding Common Stock (subject to adjustment for
share issuances, stock splits, reclassifications, combinations and similar
actions by the Company that increase the number of outstanding shares of Common
Stock), then the Investor Group shall have the ability to identify and recommend
a replacement director candidate to be appointed to the Board, which replacement
director candidate shall (i) qualify as “independent” pursuant to NASDAQ’s
listing standards, (ii) have the relevant financial, industry and business
experience to fill the resulting vacancy, (iii) be independent of the Investor
Group and (iv) be no less qualified to serve as an independent director at the
Company than the director he or she is replacing.. The replacement director
candidate shall be subject to the approval of the Board after exercising its
fiduciary duties in good faith. The Board shall determine, and inform the
Investor Group, whether any proposed replacement director candidate is
acceptable and meets the foregoing criteria, within ten (10) business days after
the Board has conducted interview(s) of such proposed replacement director
candidate. The Board shall use its reasonable best efforts to cause any
interview(s) contemplated by this Section 1(f) to be conducted as promptly as
practicable, but in any case, assuming reasonable availability of the proposed
replacement director candidate, within ten (10) business days after the receipt
of such director candidate’s credentials, including, but not limited to, a
completed copy of the Company’s standard director and officer questionnaire.
Upon acceptance of a replacement director candidate by the Board, the Board
shall take such actions as to appoint such replacement director candidate to the
Board no later than ten (10) business days thereafter. Any replacement director
appointed to the Board in accordance with this Section 1(f) shall be appointed
to any applicable committees of the Board of which the replaced director was a
member immediately prior to such director’s resignation or removal. Following
the appointment of any director to replace the


3



--------------------------------------------------------------------------------




New Director in accordance with this Section 1(f), any reference to New Director
herein shall be deemed to include such replacement director. In the event the
Board does not accept the replacement director candidate recommended by the
Investor Group, the parties shall continue to follow the procedures of this
Section 1(f) until a replacement director candidate is elected to the Board.
(g)Declassification Proposal. The Board and all applicable committees of the
Board shall take all necessary actions to seek stockholder approval at the 2017
Annual Meeting for a binding proposal to amend the Certificate of Incorporation
to eliminate the Company’s classified board structure (the “Declassification
Proposal”) in a manner that results in (i) the annual election of the entire
Board being phased in over a three-year period commencing at the 2018 annual
meeting of stockholders (the “2018 Annual Meeting”) and concluding at the 2020
annual meeting of stockholders; (ii) no change in the term of any directors
elected to the Board at the 2017 Annual Meeting or at any time prior thereto;
(iii) the directors who are elected at the 2017 Annual Meeting being the final
“class of directors” elected to serve for a three-year term; and (iv) from and
after the 2020 annual meeting of stockholders, all members of the Board being
elected at the same time to serve a term that expires at the next annual meeting
of stockholders and after their successors are duly elected and qualified. The
Board shall recommend in favor of the Declassification Proposal and solicit
proxies in support of the Declassification Proposal.
(h) Observer Rights. During the period (the “Observer Period”) commencing on the
date hereof and ending concurrently with the certification of the vote at the
2017 Annual Meeting, the New Director shall serve as an observer to the Board.
Accordingly, with respect to meetings of the Board during the Observer Period,
if any, (whether telephone or in-person), subject to the execution of a
reasonable and customary confidentiality agreement between the New Director and
the Company, the New Director will (i) receive copies of all notices and written
information furnished to the Board, reasonably in advance of each meeting to the
extent practicable, and (ii) be permitted to be present, but not vote or
exercise any other rights of a Board member, at all meetings of the Board
(whether by telephone or in person). Notwithstanding the foregoing, the Company
reserves the right to exclude the Board Observer during the Observer Period from
access to any material or meeting or any portion thereof if (i) the Board
determines that such exclusion is reasonably necessary to preserve the
attorney-client privilege, or to protect highly confidential proprietary
information of the Company, its affiliates or any third party or (ii) to enable
the Board to discuss matters relating to this Agreement and/or the relationship
between the Company and the Investor Group.
2.Actions by the Investor Group.
(a)Withdrawal of Stockholder Notice. Effective immediately, the Investor Group
hereby irrevocably withdraws the Stockholder Notice and any and all amendments
and supplements thereto, agrees not to bring any other nominations, business or
proposals before or at the 2017 Annual Meeting and, during the Standstill
Period, agrees not to deliver to the Company or any representative thereof any
advance notices of nominations or stockholder proposals with respect to any
meeting of the Company’s stockholders.
(b)Termination of Proxy Contest. Effective immediately, the Investor Group
hereby irrevocably terminates the Proxy Contest and all solicitation and other
activities in connection therewith and agrees not to vote, not cause to be
voted, and to discard, all proxies received, and to be received, in connection
with the Proxy Contest.
(c)Voting Agreement.


4



--------------------------------------------------------------------------------




(i)Stockholders Meetings. At each annual and special meeting of stockholders
held prior to the expiration of the Standstill Period (as defined below), each
of the Investors agrees to (A) appear at such stockholders’ meeting or otherwise
cause all shares of Common Stock beneficially owned by each Investor and their
respective Affiliates and Associates (as defined below) to be counted as present
thereat for purposes of establishing a quorum; (B) vote, or cause to be voted,
all shares of Common Stock beneficially owned by each Investor and their
respective Affiliates and Associates on the Company’s proxy card or voting
instruction form in favor of each of the nominees for election as directors
nominated by the Board and recommended by the Board (and not in favor of any
other nominees to serve on the Board); and except in connection with any
Opposition Matter (as defined below) or Other Voting Recommendation (as defined
below), each of the stockholder proposals listed on the Company’s proxy card or
voting instruction form as identified in the Company’s definitive proxy
statement in accordance with the Board’s recommendations, including in favor of
all matters recommended by the Board for stockholder approval and against all
matters which the Board recommends against stockholder approval; and (C) not
execute any proxy card or voting instruction form in respect of such
stockholders’ meeting other than the proxy card and related voting instruction
form being solicited by or on behalf of the Company or the Board; provided,
however, in the event that Institutional Stockholder Services Inc. (“ISS”)
recommends otherwise with respect to any matter (other than nominees for
election as directors to the Board), each of the Investors shall have the right
to vote in accordance with the ISS recommendation (the “Other Voting
Recommendation”). No later than five (5) business days prior to each annual or
special meeting of stockholders held prior to the expiration of the Standstill
Period, each Investor shall, and shall cause each of its Associates and
Affiliates to, vote any shares of Common Stock beneficially owned by such
Investors in accordance with this Section 2. No Investor nor any of its
Affiliates or Associates nor any person under its direction or control shall
take any position, make any statement or take any action inconsistent with this
Section 2(c)(i). For purposes of this Agreement, “Opposition Matter” shall mean
any of the following transactions but only to the extent submitted by the Board
to the Company’s stockholders for approval: (A) the sale or transfer of all or
substantially all of the Company’s assets in one or a series of transactions;
(B) the sale or transfer of a majority of the outstanding shares of the
Company’s Common Stock (through a merger, stock purchase, or otherwise); (C) any
merger, consolidation, acquisition of control or other business combination; (D)
any tender or exchange offer; (E) any dissolution, liquidation, or
reorganization; (F) any changes in the Company’s capital structure (but
excluding any proposal regarding the adoption or amendment of equity plans, all
of which shall not be deemed an Opposition Matter for purposes of this
Agreement); (G) any transactions that would result in a change in control of the
Company; or (H) any debt or equity financings.
(ii)Actions By Written Consent. In connection with any action by written consent
that is sought to be taken by any party, other than the Company or the Board,
prior to the expiration of the Standstill Period (as defined below), each of the
Investors agrees not to vote and shall take all necessary action, including,
without limitation, the execution and completion of any consent revocation card
solicited by the Company or the Board, in accordance with the recommendation of
the Board, to cause not to be voted, any of their shares of Common Stock
beneficially owned by each Investor and/or their respective Affiliates and
Associates on any consent card related to or affecting the removal, replacement
or election of Board members and solicited by any party, other than the Company
or the Board. No Investor nor any of its Affiliates or Associates


5



--------------------------------------------------------------------------------




nor any person under its direction or control shall take any position, make any
statement or take any action inconsistent with this Section 2(c)(ii).
(iii)Special Meeting Demands. In connection with any demand by a stockholder of
the Company that the Company call a special meeting of stockholders, made prior
to the expiration of the Standstill Period (as defined below), each of the
Investors agrees not to vote and shall take all necessary action, including, but
not limited to, the execution and completion of any consent revocation card
solicited by the Company or the Board in accordance with the recommendation of
the Board, to cause not to be voted, any of their shares of Common Stock
beneficially owned by each Investor and/or their respective Affiliates and
Associates for any special meeting demand proposed or sought to be made by any
party. No Investor nor any of its Affiliates or Associates nor any person under
its direction or control shall take any position, make any statement or take any
action inconsistent with this Section 2(c)(iii).
3.Standstill.
(a)Each Investor agrees that, from the date of this Agreement until the
expiration of the Standstill Period (as defined below), without the prior
written consent of a majority of the Board specifically expressed in a written
resolution, neither it nor any of its Related Persons (as defined herein) will,
and it will cause each of its Related Persons not to, directly or indirectly, in
any manner:
(i)propose or publicly announce or otherwise publicly disclose an intent to
propose or enter into or agree to enter into, singly or with any other person,
directly or indirectly, (x) any form of business combination or acquisition or
other transaction relating to a material amount of assets or securities of the
Company or any of its subsidiaries, (y) any form of restructuring,
recapitalization or similar transaction with respect to the Company or any of
its subsidiaries or (z) any form of tender or exchange offer for the Common
Stock, whether or not such transaction involves a change of control of the
Company;
(ii)engage in any solicitation of proxies or written consents to vote any voting
securities of the Company, or conduct any non-binding referendum with respect to
any voting securities of the Company, or assist or participate in any other way,
directly or indirectly, in any solicitation of proxies or written consents with
respect to any voting securities of the Company, or otherwise become a
“participant” in a “solicitation,” as such terms are defined in Instruction 3 of
Item 4 of Schedule 14A and Rule 14a-1 of Regulation 14A, respectively, under the
Exchange Act, to vote any securities of the Company in opposition to any
recommendation or proposal of the Board, except as otherwise permitted under
Section 2(c) of this Agreement;
(iii)acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any additional securities of
the Company or any rights decoupled from the underlying securities of the
Company representing in the aggregate (amongst all of the Investors and any
Affiliate or Associate thereof) in excess of 15% of the shares of Common Stock
outstanding;
(iv)seek to advise, encourage or influence any person with respect to the voting
of (or execution of a written consent in respect of) or disposition of any
securities of the Company, other than in a manner in accordance with Section 2;


6



--------------------------------------------------------------------------------




(v)sell, offer or agree to sell directly or indirectly, through swap or hedging
transactions or otherwise, the securities of the Company or any rights decoupled
from the underlying securities held by the Investors to any person or entity not
(A) a party to this Agreement, (B) a member of the Board, (C) an officer of the
Company, or (D) an Affiliate or Associate of the Investors (any person or entity
not set forth in clauses (A)-(D) shall be referred to as a “Third Party”) that
would knowingly result in such Third Party, together with its Affiliates and
Associates, owning, controlling or otherwise having any, beneficial, economic or
other ownership interest representing in the aggregate in excess of 5% of the
shares of Common Stock outstanding at such time;
(vi)engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including, without limitation, any put or call option or “swap” transaction)
with respect to any security (other than a broad-based market basket or index)
that includes, relates to or derives any significant part of its value from a
decline in the market price or value of the securities of the Company;
(vii)except as otherwise set forth in this Agreement, take any action in support
of or make any proposal or request that constitutes: (A) advising, controlling,
changing or influencing the Board or management of the Company, including any
plans or proposals to change the number or term of directors or to fill any
vacancies on the Board, (B) any material change in the capitalization, stock
repurchase programs and practices or dividend policy of the Company, (C) any
other material change in the Company’s management, business or corporate
structure, (D) seeking to have the Company waive or make amendments or
modifications to the Company’s Amended and Restated Certificate of Incorporation
or Bylaws, or other actions that may impede or facilitate the acquisition of
control of the Company by any person, (E) causing a class of securities of the
Company to be delisted from, or to cease to be authorized to be quoted on, any
securities exchange; or (F) causing a class of securities of the Company to
become eligible for termination of registration pursuant to Section 12(g)(4) of
the Exchange Act;
(viii)call or seek to call, or request the call of, alone or in concert with
others, any meeting of stockholders, whether or not such a meeting is permitted
by the Company’s Amended and Restated Certificate of Incorporation or Bylaws,
including, but not limited to, a “town hall meeting;”
(ix)seek, alone or in concert with others, representation on the Board, except
as expressly permitted by this Agreement;
(x)initiate, encourage or participate in any “vote no,” “withhold” or similar
campaign;
(xi)deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock
(other than any such voting trust, arrangement or agreement solely among the
members of the Investor Group that is otherwise in accordance with this
Agreement);
(xii)seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors of the Company or with respect to the
submission of any stockholder proposals (including any submission of stockholder
proposals pursuant to Rule 14a-8 under the Exchange Act); provided, however,
that nothing in this Agreement shall prevent the Investors or their Affiliates
or Associates from taking actions in furtherance of identifying director
candidates in connection with the 2018 Annual Meeting so long as such actions do
not create a public disclosure obligation for the Investors


7



--------------------------------------------------------------------------------




or the Company and are not publicly disclosed by the Investors or their
Affiliates or Associates and are undertaken on a basis reasonably designed to be
confidential and in accordance in all material respects with the Investors’
normal practices in the circumstances;
(xiii)form, join or in any other way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than the Investor Group); provided, however, that nothing herein
shall limit the ability of an Affiliate or Associate of the Investor Group to
join the Investor Group following the execution of this Agreement, so long as
any such Affiliate or Associate agrees to be bound in writing by the terms and
conditions of this Agreement;
(xiv)demand a copy of the Company’s list of stockholders or its other books and
records, whether pursuant to Section 220 of the Delaware General Corporation Law
(the “DGCL”) or pursuant to any other statutory right;
(xv)commence, encourage, or support any derivative action in the name of the
Company, or any class action against the Company or any of its officers or
directors in order to, directly or indirectly, effect any of the actions
expressly prohibited by this Agreement or cause the Company to amend or waive
any of the provisions of this Agreement; provided, however, that for the
avoidance of doubt, the foregoing shall not prevent any Investor from (A)
bringing litigation to enforce the provisions of this Agreement, (B) making
counterclaims with respect to any proceeding initiated by, or on behalf of, the
Company against an Investor, or (C) exercising statutory dissenters, appraisal
or similar rights under the DGCL; provided, further, that the foregoing shall
also not prevent the Investors from responding to or complying with a validly
issued legal process in connection with litigation that it did not initiate,
invite, facilitate or encourage, except as otherwise permitted in this Section
(3)(a)(xv);
(xvi)disclose publicly or privately, in a manner that could reasonably be
expected to become public any intent, purpose, plan or proposal with respect to
the Board, the Company, its management, policies or affairs, any of its
securities or assets or this Agreement that is inconsistent with the provisions
of this Agreement;
(xvii)enter into any negotiations, agreements or understandings with any person
or entity with respect to any of the foregoing, or advise, assist, knowingly
encourage or seek to persuade any person or entity to take any action or make
any statement with respect to any of the foregoing, or otherwise take or cause
any action or make any statement inconsistent with any of the foregoing;
(xviii)make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any party;
(xix)take any action challenging the validity or enforceability of any of the
provisions of this Section 3 or publicly disclose, or cause or facilitate the
public disclosure (including, without limitation, the filing of any document
with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) of, any intent, purpose,
plan or proposal to either (A) obtain any waiver or consent under, or any
amendment of, any provision of this Agreement, or (B) take any action
challenging the validity or enforceability of any provisions of this Section 3;
or
(xx) otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with the foregoing.


8



--------------------------------------------------------------------------------




(b)Notwithstanding the foregoing, the provisions of this Section 3 shall not
limit in any respect the actions of any director of the Company (including, but
not limited to, the New Director) in his or her capacity as such, recognizing
that such actions are subject to such director’s fiduciary duties to the Company
and its stockholders (it being understood and agreed that neither the Investors
nor any of their Affiliates or Associates shall seek to do indirectly through
the New Director anything that would be prohibited if done by any of the
Investors or their Affiliates and Associates directly). For the avoidance of
doubt, no provision in this Section 3 or elsewhere in this Agreement shall
prohibit privately-negotiated transactions in the Common Stock solely between or
among the Investors.
(c)As used in this Agreement, the terms “Affiliate” and “Associate” shall have
the respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act; the terms “beneficial owner” and “beneficial ownership” shall have
the same meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act; the terms “economic owner” and “economically own” shall have the
same meanings as “beneficial owner” and “beneficially own,” except that a person
will also be deemed to economically own and to be the economic owner of (i) all
shares of Common Stock which such person has the right to acquire pursuant to
the exercise of any rights in connection with any securities or any agreement,
regardless of when such rights may be exercised and whether they are
conditional, and (ii) all shares of Common Stock in which such person has any
economic interest, including, without limitation, pursuant to a cash settled
call option or other derivative security, contract or instrument in any way
related to the price of shares of Common Stock; the terms “person” or “persons”
shall mean any individual, corporation (including not-for-profit), general or
limited partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature; and the term
“Related Person” shall mean, as to any person, any Affiliates or Associates of
such person.
(d)Notwithstanding anything contained in this Agreement to the contrary:
(i)     The provisions of Sections 1, 2, and 3 of this Agreement shall
automatically terminate upon the occurrence of a Change of Control transaction
(as defined below) involving the Company if the acquiring or counter-party to
the Change of Control transaction has conditioned the closing of the transaction
on the termination of such sections; provided, however, that the Company shall
not directly or indirectly, propose, seek, encourage or otherwise influence such
acquiring or counter-party to the Change of Control transaction to condition the
closing of such transaction on the termination of Sections 1, 2, and 3 of this
Agreement; and
(ii) For purposes of this Agreement, a “Change of Control” transaction shall be
deemed to have taken place if (1) any person is or becomes a beneficial owner,
directly or indirectly, of securities of the Company representing more than 50%
of the equity interests and voting power of the Company’s then outstanding
equity securities or (2) the Company enters into a stock-for-stock transaction
whereby immediately after the consummation of the transaction the Company’s
stockholders retain less than 50% of the equity interests and voting power of
the surviving entity’s then outstanding equity securities.
(e)For purposes of this Agreement, “Standstill Period” shall mean the period
commencing on the date of this Agreement and ending at 11:59 p.m., Eastern Time,
on the date that is the earlier of (x)  ten (10) business days prior to the
expiration of the advance notice period for the submission by stockholders of
director nominations for consideration at the 2018 Annual


9



--------------------------------------------------------------------------------




Meeting (as set forth in the advance notice provisions of the Company’s Bylaws)
or (y) one hundred (100) calendar days prior to the first anniversary of the
2017 Annual Meeting.
4.Expenses. Each of the Company and the Investors shall be responsible for its
own fees and expenses incurred in connection with the negotiation, execution,
and effectuation of this Agreement and the transactions contemplated hereby,
including, but not limited to attorneys’ fees incurred in connection with the
negotiation and execution of this Agreement and all other activities related to
the foregoing; provided, however, that the Company shall reimburse the Investor
Group, within five (5) business days of the date that the Company receives
reasonable supporting documentation, for its expenses, including legal fees and
expenses, as actually incurred in connection with the matters related to the
2017 Annual Meeting, the filing of a Schedule 13D amendment in connection with
this Agreement and the negotiation and execution of this Agreement in an amount
not to exceed $55,000 (the “Expense Reimbursement Amount”).
5.Representations and Warranties of the Company. The Company represents and
warrants to the Investors that (a) the Company has the corporate power and
authority to execute this Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, or any material
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound.
6.Representations and Warranties of the Investors. Each Investor, on behalf of
itself, severally represents and warrants to the Company that (a) as of the date
hereof, such Investor beneficially owns, directly or indirectly, only the number
of shares of Common Stock as described opposite its name on Exhibit A and
Exhibit A includes all Affiliates and Associates of any Investors that own any
securities of the Company beneficially or of record and reflects all shares of
Common Stock in which the Investors have any interest or right to acquire,
whether through derivative securities, voting agreements or otherwise, (b) this
Agreement has been duly and validly authorized, executed and delivered by such
Investor, and constitutes a valid and binding obligation and agreement of such
Investor, enforceable against such Investor in accordance with its terms, except
as enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles, (c)
such Investor has the authority to execute this Agreement on behalf of itself
and the applicable Investor associated with that signatory’s name, and to bind
such Investor to the terms hereof, (d) each of the Investors shall use its
commercially reasonable efforts to cause its respective Affiliates and
Associates to comply with the terms of this Agreement and (e) the execution,
delivery and performance of this Agreement by such Investor does not and will
not violate or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to it, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice


10



--------------------------------------------------------------------------------




or lapse of time or both could become a default) under or pursuant to, or result
in the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document,
agreement, contract, commitment, understanding or arrangement to which such
member is a party or by which it is bound.
7.Mutual Non-Disparagement.
(a) Each Investor agrees that, until the earlier of (i) the expiration of the
Standstill Period and (ii) any material breach of this Agreement by the Company
(provided that the Company shall have three (3) business days following written
notice from such Investor of any material breach to remedy such material breach
if capable of remedy), neither it nor any of its Affiliates or Associates will,
and it will cause each of its Affiliates and Associates not to, directly or
indirectly, publicly make, express, transmit, speak, write, verbalize or
otherwise publicly communicate in any way (or cause, further, assist, solicit,
encourage, support or participate in any of the foregoing), any remark, comment,
message, information, declaration, communication or other statement of any kind,
whether verbal or in writing, that might reasonably be construed to be
derogatory or critical of, or negative toward, the Company or any of its
directors, officers, Affiliates, Associates, subsidiaries, employees, agents or
representatives (collectively, the “Company Representatives”), or that reveals,
discloses, incorporates, is based upon, discusses, includes or otherwise
involves any confidential or proprietary information of the Company or its
subsidiaries or Affiliates or Associates, or to malign, harm, disparage, defame
or damage the reputation or good name of the Company, its business or any of the
Company Representatives.
(b) The Company hereby agrees that, until the earlier of (i) the expiration of
the Standstill Period and (ii) any material breach of this Agreement by an
Investor (provided that such Investor shall have three (3) business days
following written notice from the Company of any material breach to remedy such
material breach if capable of remedy), neither it nor any of its Affiliates
will, and it will cause each of its Affiliates not to, directly or indirectly,
publicly make, express, transmit, speak, write, verbalize or otherwise publicly
communicate in any way (or cause, further, assist, solicit, encourage, support
or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal or in writing, that might reasonably be construed to be derogatory or
critical of, or negative toward, the Investors or their Affiliates or Associates
or any of their agents or representatives (collectively, the “Investor Agents”),
or that reveals, discloses, incorporates, is based upon, discusses, includes or
otherwise involves any confidential or proprietary information of any Investor
or its Affiliates or Associates, or to malign, harm, disparage, defame or damage
the reputation or good name of any Investor, its business or any of the Investor
Agents.
(c) Notwithstanding the foregoing, nothing in this Section 7 or elsewhere in
this Agreement shall prohibit any party from making any statement or disclosure
required under the federal securities laws or other applicable laws; provided,
that such party must provide, to the extent legally permissible, advance written
notice to the other parties, and to the extent practicable, at least two
business days in advance, prior to making any such statement or disclosure
required under the federal securities laws or other applicable laws that would
otherwise be prohibited by the provisions of this Section 7, and reasonably
consider any comments of such other parties.


11



--------------------------------------------------------------------------------




(d) The limitations set forth in Section 7(a) and 7(b) shall not prevent any
party from responding to any public statement made by the other party of the
nature described in Section 7(a) and 7(b) if such statement by the other party
was made in breach of this Agreement.
8.No Concession or Admission of Liability. This Agreement is being entered into
for the purpose of avoiding litigation, uncertainty, controversy and legal
expense, constitutes a compromise and settlement entered into by each party
hereto, and shall not in any event constitute, be construed or deemed a
concession or admission of any liability or wrongdoing of any of the parties.
9.Public Announcements. Promptly following the execution of this Agreement, the
Company and the Investor Group shall issue a mutually agreeable press release
(the “Mutual Press Release”), announcing certain terms of this Agreement,
substantially in the form attached hereto as Exhibit B. Prior to the issuance of
the Mutual Press Release, neither the Company nor any of the Investors shall
issue any press release or make any public announcement regarding this Agreement
or take any action that would require public disclosure thereof without the
prior written consent of the other party. During the Standstill Period, neither
the Company nor the Investor Group or any of its Affiliates or Associates shall
make any public announcement or statement that is inconsistent with or contrary
to the statements made in the Mutual Press Release, except as required by law or
the rules of any stock exchange (and, in any event, each party will provide the
other party, prior to making any such public announcement or statement, a
reasonable opportunity to review and comment on such disclosure, to the extent
reasonably practicable under the circumstances, and each party will consider any
comments from the other in good faith) or with the prior written consent of the
other party, and otherwise in accordance with this Agreement.
10.SEC Filings.
(a)No later than two (2) business days following the execution of this
Agreement, the Company shall file a Current Report on Form 8-K with the SEC
reporting the entry into this Agreement and appending or incorporating by
reference this Agreement as an exhibit thereto. The Company shall provide the
Investor Group and its counsel a reasonable opportunity to review and comment on
the Form 8-K prior to such filing, which comments shall be considered in good
faith.
(b)No later than two (2) business days following the execution of this
Agreement, the Investor Group shall file an amendment to its Schedule 13D with
respect to the Company that has been filed with the SEC, reporting the entry
into this Agreement, amending applicable items to conform to their obligations
hereunder and appending or incorporating by reference this Agreement as an
exhibit thereto. The Investor Group shall provide the Company and its counsel a
reasonable opportunity to review and comment on the Schedule 13D prior to such
filing, which comments shall be considered in good faith.
11.Specific Performance. Each of the Investors, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other party hereto may occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that the Investors or any Investor,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to seek specific enforcement of, and injunctive or other
equitable relief to prevent any violation of, the terms hereof, and the other
party hereto will not take action, directly or indirectly, in opposition


12



--------------------------------------------------------------------------------




to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity.
12.Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (iii) upon confirmation of
receipt, when sent by email (provided such confirmation is not automatically
generated) or (iv) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:
If to the Company:


Immersion Corporation
50 Rio Robles
San Jose, California 95134
Fax No.: (408).467-1901
Email: apeters@immersion.com
Attention: Amie M. Peters, Esq., General Counsel and SVP, Legal


With copies (which shall not constitute notice) to:


Morgan, Lewis & Bockius LLP
1111 Pennsylvania Avenue, N.W.
Washington, DC 20004
Fax No.: (202) 739-3001
Email: keith.gottfried@morganlewis.com
Attention: Keith E. Gottfried, Esq.


13



--------------------------------------------------------------------------------






If to any Investor:


VIEX Capital Advisors, LLC
825 Third Avenue, 33rd Floor
New York, New York 10022
Fax No.: (212) 752-5750
Email: singer@viexcapital.com
Attention: Eric Singer, Managing Member


With copies (which shall not constitute notice) to:


Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Fax No.: (212) 451-2222
E-mail: swolosky@olshanlaw.com
egonzalez@olshanlaw.com
Attention:     Steve Wolosky, Esq.
Elizabeth Gonzalez-Sussman, Esq.
13.Governing Law. This Agreement shall be governed in all respects, including
validity, interpretation, and effect, by, and construed in accordance with, the
laws of the State of Delaware executed and to be performed wholly within the
State of Delaware, without giving effect to the choice of law or conflict of law
principles thereof or of any other jurisdiction to the extent that such
principles would require or permit the application of the laws of another
jurisdiction.
14.Jurisdiction. Each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of federal or state courts of the State of Delaware in the
event any dispute arises out of this Agreement or the transactions contemplated
by this Agreement, (b) agrees that it shall not bring any action relating to
this Agreement or the transactions contemplated by this Agreement in any


14



--------------------------------------------------------------------------------




court other than the federal or state courts of the State of Delaware, and each
of the parties irrevocably waives the right to trial by jury, (c) agrees to
waive any bonding requirement under any applicable law, in the case any other
party seeks to enforce the terms by way of equitable relief, and (d) irrevocably
consents to service of process by first class certified mail, return receipt
requested, postage prepaid, to the address of such party’s principal place of
business or as otherwise provided by applicable law. Each of the parties hereto
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action, suit or other legal proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment before judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (c) to the fullest extent permitted by
applicable law, that (i) such action, suit or other legal proceeding in any such
court is brought in an inconvenient forum, (ii) the venue of such action, suit
or other legal proceeding is improper or (iii) this agreement, or the subject
matter hereof, may not be enforced in or by such court.
15.Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A)
NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE
EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.
16.Representative. Each Investor hereby irrevocably appoints Eric Singer as its
attorney-in-fact and representative (the “Investor Group Representative”), in
such Investor’s place and stead, to do any and all things and to execute any and
all documents and give and receive any and all notices or instructions in
connection with this Agreement and the transactions contemplated hereby. The
Company shall be entitled to rely, as being binding on each Investor, upon any
action taken by the Investor Group Representative or upon any document, notice,
instruction or other writing given or executed by the Investor Group
Representative.
17.Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings
and representations, whether oral or written, of the parties with respect to the
subject matter hereof. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings, oral or written, between
the parties other than those expressly set forth herein.
18.Headings. The section headings contained in this Agreement are for reference
purposes only and shall not effect in any way the meaning or interpretation of
this Agreement.


15



--------------------------------------------------------------------------------




19.Waiver. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.
20.Remedies. All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by law or equity.
21.Receipt of Adequate Information; No Reliance; Representation by Counsel. Each
party acknowledges that it has received adequate information to enter into this
Agreement, that it has had adequate opportunity to make whatever investigation
or inquiry it may deem necessary or desirable in connection with the subject
matter of this Agreement prior to the execution hereof, and that it has not
relied on any promise, representation or warranty, express or implied not
contained in this Agreement. Each of the parties hereto acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed the same with
the advice of said independent counsel. Each party cooperated and participated
in the drafting and preparation of this Agreement and the documents referred to
herein, and any and all drafts relating thereto exchanged among the parties
shall be deemed the work product of all of the parties and may not be construed
against any party by reason of its drafting or preparation. Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any party that drafted or prepared it is
of no application and is hereby expressly waived by each of the parties hereto,
and any controversy over interpretations of this Agreement shall be decided
without regards to events of drafting or preparation. Further, any rule of law
or any legal decision that would provide any party with a defense to the
enforcement of the terms of this Agreement against such party shall have no
application and is expressly waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the intent of the parties.
22.Construction. When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement, unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” and “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “will” shall be
construed to have the same meaning as the word “shall.” The words “dates hereof”
will refer to the date of this Agreement. The word “or” is not exclusive. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement, instrument, law, rule or
statute defined or referred to herein means, unless otherwise indicated, such
agreement, instrument, law, rule or statute as from time to time amended,
modified or supplemented.
23.Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.


16



--------------------------------------------------------------------------------




24.Amendment. This Agreement may be modified, amended or otherwise changed only
in a writing signed by all of the parties hereto, or in the case of the
Investors, the Investor Group Representative, or their respective successors or
assigns.
25.Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon and be enforceable by the parties hereto and the respective
successors, heirs, executors, legal representatives and permitted assigns of the
parties, and inure to the benefit of any successor, heir, executor, legal
representative or permitted assign of any of the parties; provided, however,
that no party may assign this Agreement or any rights or obligations hereunder
without, with respect to any Investor, the express prior written consent of the
Company (with such consent specifically authorized in a written resolution
adopted and approved by the unanimous vote of the entire membership of the
Board), and with respect to the Company, the prior written consent of the
Investor Group Representative.
26.No Third-Party Beneficiaries. The representations, warranties and agreements
of the parties contained herein are intended solely for the benefit of the party
to whom such representations, warranties or agreements are made, and shall
confer no rights, benefits, remedies, obligations, or liabilities hereunder,
whether legal or equitable, in any other person or entity, and no other person
or entity shall be entitled to rely thereon.
27.Counterparts; Facsimile / PDF Signatures. This Agreement and any amendments
hereto may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other parties
hereto. In the event that any signature to this Agreement or any amendment
hereto is delivered by facsimile transmission or by e-mail delivery of a
portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF the parties have duly executed and delivered this Agreement
as of the date first above written.
IMMERSION CORPORATION


By: /s/ Victor Viegas                    
Name: Victor Viegas
Title: President and Chief Executive Officer


VIEX OPPORTUNITIES FUND, LP - SERIES ONE
By: VIEX GP, LLC
General Partner


By: /s/ Eric Singer                        


17



--------------------------------------------------------------------------------




Name: Eric Singer
Title: Managing Member


VIEX GP, LLC


By:/s/ Eric Singer                        
Name: Eric Singer
Title: Managing Member


VIEX SPECIAL OPPORTUNITIES FUND II, LP
By: VIEX Special Opportunities GP II, LLC
General Partner


By:/s/ Eric Singer                        
Name: Eric Singer
Title: Managing Member


VIEX SPECIAL OPPORTUNITIES GP II, LLC


By:/s/ Eric Singer                        
Name: Eric Singer
Title: Managing Member


VIEX CAPITAL ADVISORS, LLC


By:/s/ Eric Singer                        
Name: Eric Singer
Title: Managing Member


/s/ Eric Singer                        


18



--------------------------------------------------------------------------------






ERIC SINGER


EXHIBIT A
STOCKHOLDERS, AFFILIATES, AND OWNERSHIP
Investor
Shares of Common Stock
Beneficially Owned
VIEX Opportunities Fund, LP - Series One
226,465
VIEX Special Opportunities Fund II, LP
1,822,433
VIEX GP, LLC
226,465
VIEX Special Opportunities GP II, LLC
1,822,433
VIEX Capital Advisors, LLC
2,048,898
Eric Singer
2,048,898
Aggregate total beneficially owned by the Investor Group:
2,048,898



In addition, VIEX Opportunities Fund, LP - Series One has sold short in over the
counter market American-style put options referencing an aggregate of 100,000
shares of Common Stock, which have an exercise price of $7.50 and expire on May
19, 2017, and an aggregate of 100 shares of Common Stock, which have an exercise
price of $7.50 and expire on February 17, 2017.
VIEX Special Opportunities Fund II, LP has sold short in over the counter market
American-style put options referencing an aggregate of 101,000 Shares, which
have an exercise price of $7.50 and expire on May 19, 2017, and an aggregate of
900 shares of Common Stock, which have an exercise price of $7.50 and expire on
February 17, 2017.


EXHIBIT B
FORM OF PRESS RELEASE
IMMERSION reaches agreement with VIEX CAPITAL ADVISORS, LLC


SAN JOSE, Calif. - February 7, 2017 - Immersion Corp. (NASDAQ: IMMR), the
leading developer and licensor of touch feedback technology, today confirmed
that it has entered into a cooperation agreement with VIEX Capital Advisors, LLC
and its affiliates, which, in the aggregate, beneficially own approximately 7.1%
of Immersion’s outstanding common stock. Under the terms of the agreement,
Immersion has agreed to nominate to its Board of Directors, and support the
election of, VIEX’s independent nominee Daniel P. McCurdy, at Immersion’s 2017
annual meeting of stockholders. Following the 2017 annual meeting of
stockholders, the Board will continue to be comprised of seven members.
Immersion has also agreed to submit to a stockholder vote at the 2017 annual
meeting of stockholders, a binding proposal to declassify the board, which if
approved


19



--------------------------------------------------------------------------------




by Immersion’s stockholders, would result in the first annual election of
directors with one-year terms occurring at Immersion’s 2018 annual meeting of
stockholders. 
Victor Viegas, Immersion’s President and Chief Executive Officer, stated, “We
are pleased to have reached this agreement with VIEX, as we believe this outcome
serves the best interests of Immersion and its stockholders. By constructively
engaging and collaborating with VIEX and its founder Eric Singer, we have been
introduced to Dan McCurdy who we believe will bring substantive skills and
experience that will complement the strengths of the current members of our
Board and enhance management’s ability to drive the execution of its various
initiatives for creating stockholder value. We look forward to welcoming Dan to
our Board and having the benefit of his insight and experience in supporting our
success in the development and licensing of touch feedback technology.”
Eric Singer, the Founder and Managing Member of VIEX, said, “We are pleased to
have worked collaboratively with the Immersion Board and senior management team
to reach this cooperation agreement which we believe is a good outcome for all
stockholders. Our investment in Immersion reflects our confidence in its
management, technology and strategy, and we believe Dan will be a great addition
to the Board to support management in taking the right steps to extend
Immersion’s position as a leader and innovator in the touch feedback technology
space. We appreciate the constructive engagement and open and good faith
dialogue that we have had with Immersion’s Board and senior management team and
are pleased we were able to reach this cooperation agreement.”
Under the terms of the cooperation agreement, VIEX and its affiliates have
agreed to vote their shares in support of, among other things, the election of
Immersion’s slate of recommended directors, which will include Mr. McCurdy, the
new independent director recommended by VIEX, at the 2017 annual meeting and to
abide by certain other voting and customary standstill provisions.
The complete agreement between Immersion and VIEX and its affiliates will be
filed as an exhibit to a Current Report on Form 8-K with the Securities and
Exchange Commission.
Morgan, Lewis & Bockius LLP and Fenwick & West LLP served as legal advisors to
Immersion. Olshan Frome Wolosky LLP served as legal advisor to VIEX.
About Immersion Corporation
Immersion Corporation (NASDAQ: IMMR) is the leading innovator of touch feedback
technology, also known as haptics. The company provides technology solutions for
creating immersive and realistic experiences that enhance digital interactions
by engaging users' sense of touch. With more than 2,300 issued or pending
patents, Immersion's technology has been adopted in more than 3 billion digital
devices, and provides haptics in mobile, automotive, advertising, gaming,
medical and consumer electronics products. Immersion is headquartered in San
Jose, California with offices worldwide. Learn more at www.immersion.com.
Immersion, and the Immersion logo are trademarks of Immersion Corporation in the
United States and other countries. All other trademarks are the property of
their respective owners.
Safe Harbor


20



--------------------------------------------------------------------------------




This press release contains “forward-looking statements” that involve risks and
uncertainties, as well as assumptions that, if they never materialize or prove
incorrect, could cause the results of Immersion Corporation and its consolidated
subsidiaries to differ materially from those expressed or implied by such
forward-looking statements. All statements, other than the statements of
historical fact, are statements that may be deemed forward-looking statements,
including statements regarding Immersion’s strategic growth plan and its various
initiatives for enhancing stockholder value. Immersion’s actual results might
differ materially from those stated or implied by such forward-looking
statements due to risks and uncertainties associated with Immersion’s business,
which include, but are not limited to: delay in or failure to achieve adoption
and incorporation of haptic touch feedback in mobile devices; unanticipated
difficulties and challenges encountered in implementation efforts by Immersion’s
licensees; adverse outcomes in any future intellectual property-related
litigation and the costs related thereto; the effects of the current
macroeconomic climate; and lack of market demand for Immersion’s technologies,
including technologies related to mobile devices. Many of these risks and
uncertainties are beyond the control of Immersion. For a more detailed
discussion of these factors, and other factors that could cause actual results
to vary materially, interested parties should review the risk factors listed in
Immersion’s most current Form 10-Q, which is on file with the U.S. Securities
and Exchange Commission. The forward-looking statements in this press release
reflect Immersion’s beliefs and predictions as of the date of this release.
Immersion disclaims any obligation to update these forward-looking statements as
a result of financial, business, or any other developments occurring after the
date of this release.
Important Additional Information And Where To Find It
Immersion, its directors and certain of its executive officers are deemed to be
participants in the solicitation of proxies from Immersion’s stockholders in
connection with the matters to be considered at Immersion’s 2017 Annual Meeting
of Stockholders. Information regarding the names of Immersion’s directors and
executive officers and their respective interests in Immersion by security
holdings or otherwise can be found in Immersion’s proxy statement for its 2016
Annual Meeting of Stockholders, filed with the Securities and Exchange
Commission (“SEC”) on April 27, 2016. To the extent holdings of Immersion’s
securities have changed since the amounts set forth in Immersion’s proxy
statement for the 2016 Annual Meeting of Stockholders, such changes have been
reflected on Initial Statements of Beneficial Ownership on Form 3 or Statements
of Change in Ownership on Form 4 filed with the SEC. These documents are
available free of charge at the SEC’s website at www.sec.gov. Immersion intends
to file a proxy statement and accompanying proxy card with the SEC in connection
with the solicitation of proxies from Immersion stockholders in connection with
the matters to be considered at Immersion’s 2017 Annual Meeting of Stockholders.
Additional information regarding the identity of participants, and their direct
or indirect interests, by security holdings or otherwise, will be set forth in
Immersion’s proxy statement for its 2017 Annual Meeting, including the schedules
and appendices thereto. INVESTORS AND STOCKHOLDERS ARE STRONGLY ENCOURAGED TO
READ ANY SUCH PROXY STATEMENT AND THE ACCOMPANYING PROXY CARD AND OTHER
DOCUMENTS FILED BY IMMERSION WITH THE SEC CAREFULLY AND IN THEIR ENTIRETY WHEN
THEY BECOME AVAILABLE AS THEY WILL CONTAIN IMPORTANT INFORMATION. Stockholders
will be able to obtain Immersion’s proxy statement, any amendments or
supplements to the proxy statement, the accompanying proxy card, and other


21



--------------------------------------------------------------------------------




documents filed by Immersion with the SEC for no charge at the SEC’s website at
www.sec.gov. Copies will also be available at no charge at the Investor
Relations section of Immersion’s corporate website at www.Immersion.com or by
contacting Immersion’s Corporate Secretary at Immersion Corporation, 50 Rio
Robles, San Jose, California 95134 or by calling Immersion’s Corporate Secretary
at (408) 350-8819.








22

